DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
1.	Rejections withdrawn.  
Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Misnumbered claims 33-34 been renumbered  32-33.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 3-4, 11, 17-18, 23, 24, 25, 28, 29, 30, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2009/0140064 to Schultz (see also with respect to the HVAC controller 8 of Schultz, U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference in Schultz AND/OR the corresponding U.S. Pub. No. 2009/0140056 to Leen which is a non-provisional of the provisional application 60/991,626) in view of U.S. Pub. No. 2009/0271002 to Asofsky in view of U.S. Pub. No. 2013/0200725 to Apelker, in view of U.S. Pub. No. 2007/0278320 to  rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2009/0140064 to Schultz (see also with respect to the HVAC controller 8 of Schultz, U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference in Schultz AND/OR the corresponding U.S. Pub. No. 2009/0140056 to Leen which is a non-provisional of the provisional application 60/991,626) in view of U.S. Pub. No. 2007/0278320 to Lunacek, in view of U.S. Pub. No. 2008/0229226 to Rowbottom.

	Schultz teaches the following: 
1, 26. (Currently Amended). A HVAC controller system comprising:
(a) a thermostat housing controller providing control signals to at least one HVAC component, said thermostat housing controller located in proximity with the HVAC component and operating in accordance with an algorithm (Fig.1 , one of controllers 8, paragraph 15-17, “It is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and deactivating the one or more HVAC components 2.  In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.”; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such a temperature differential may occur when, for example, the user is holding the HVAC remote controller 24 in his/her hand, when the HVAC remote controller 24 is set down next to an open door or window, set down outside, and/or set down in direct sun light. This is just one examples of when control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Others are also contemplated, including those disclosed in U.S. patent application Ser. No. 11/948,971 filed on Nov. 30, 2007, and entitled "BUILDING CONTROL SYSTEM WITH REMOTE CONTROL UNIT AND METHODS OF OPERATION", which is incorporated herein by reference.”);
(b) a memory storing at least one set point associated with a time and a temperature (paragraph 22-23); and
(c) a touch screen dot matrix interface device comprising a remote portable device, which clearly looks similar to a smart phone, separate from the thermostat housing controller (Fig. 1, paragraphs 15-20; paragraphs 25-30, Fig. 2, user interface of the remote controller includes a touch screen and dot matrix display, the dot matrix display is typically a LCD, remote controller displays information about HVAC control parameters on at least a portion of an LCD dot matrix touch screen to display and allow 
a first screen with a first plurality of virtual buttons and a first plurality of information items (paragraph 65, Fig. 3A, displays up or down arrow to be touched with info in Fig. 3), the thermostat housing controller being further configured, in response to a touch input from one of said virtual buttons to display a second screen
with a second plurality of virtual buttons and a second plurality of information items (e.g., Fig. 8A-8E, paragraph 65, in response to up or down arrow touched in Fig. 3A, the touch screen displays screen 42 and 92, with buttons 96, 98, 100, 102 and info hold until and the time and the hold type, temp setpoint, temp, temp adjust buttons, etc)
to adjust said at least one set point (Fig. 8A-8E, paragraph 65-73);
wherein the portable touch screen dot matrix interface device that is separate from the thermostat housing controller is coupled to the thermostat housing controller via a network connection for providing network functionality for operation of said HVAC 
(d) a second interface located on the thermostat housing controller for adjusting said at least one set point (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31); and 
(e) an interface circuit board coupled to said thermostat housing controller to control the operation of said at least one HVAC component in accordance with said at least one set point (Fig. 1, paragraphs 15-17, a heat call signal is provided by one or more of the HVAC controllers 8, one or more HVAC components 2 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building or other structure via supply air ducts 4. The heated air may be forced through supply air duct 4 by a blower or fan 9. In this example, the cooler air from each zone may be returned to the one or more HVAC components 2 (e.g. forced warm the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat; Fig. 1, paragraph 24, HVAC controller 8 to receive heat or cool set points ; see also paragraph 91 of the instant disclosure “Hardware 526 is a bare-metal electronics board that interfaces with the air conditioning or related equipment.”) 
received either indirectly over the network connection from the smartphone touch screen dot matrix interface device (Fig. 1, paragraph 24, HVAC controller 8 to receive heat or cool set points; paragraph 30; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such a temperature differential may occur when, for example, the user is holding the HVAC remote controller 24 in his/her hand, when the HVAC remote controller 24 is set down next to an open door or window, set down outside, and/or set down in direct sun light. This is just one examples of when control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Others are also contemplated, including those disclosed in U.S. patent application Ser. No. 11/948,971 filed on Nov. 30, 2007, and entitled "BUILDING 
OR (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04))
directly from the second interface device located with the thermostat housing controller (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “User interface 14 may be any suitable interface that permits controller 12 to display and/or solicit information as well as permitting a user to enter data such as temperature set points, humidity set points, starting times, ending times, and the like.”; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such 
whereby said at least one set point is stored in a memory hardwired to said thermostat housing controller (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “HVAC controller 10 may include a memory block 16 that may be considered as being electrically connected to controller 12“) and said at least one set point is locally available and not dependent upon said network functionality for operation of said HVAC controller system (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “Memory block 16 may be used to store any desired information, such as the aforementioned control algorithm, set points, and the like. Controller 12 may store information within memory block 16 and may subsequently retrieved the stored information”); and 
wherein said touch screen dot matrix interface device is programmed to automatically turn off after a second period of time after the controller system has been programmed, adjusted or otherwise interacted with by a user (paragraph 34; Fig. 15K).
Applicant argued Schultz fails to teach the screen from Fig. 8A was presented in response to an input from the home screen 3A, however, as the examiner precisely explained in the previous office action, Schultz clearly teaches this in paragraph 65, “referring to FIG. 8A, touch screen display 42 may display screen 92 when the touch screen display 42 detects a touch corresponding to the up or down arrow of the current heat and/or cool set point 50 in, for example, a home screen such as home screen 30 (see FIG. 3A).”  Moreover, even if an interpretation could be made that the adjustment is responsive to the first screen, the examiner respectfully submits Schultz clearly teaches adjusting the time/temperature set points in the screens of Figs. 8A-8E after switching from Fig. 3A (Fig. 3A, 8A-8E, paragraph 65-73).  

4. (Currently Amended). The HVAC controller system as in claim 1, wherein a display of said touch screen dot matrix interface device is divided into a right side and a left side, with said at least one set point displayed at a leftmost area of the right side and said at least one virtual button(s) for changing said at least one set point(s) displayed at a rightmost area of the right side (Fig. 3A-12).
10. (Cancelled) The HVAC controller system as in claim 1, wherein each of: said first plurality of virtual buttons; said first plurality of information items; said second plurality of 3virtual buttons; and said second plurality of information items is customizable and removable in response to user input (Applicant argues Schultz fails to teach removal and/or customization of displayed elements based upon user input.  Examiner respectfully disagrees.  Schultz fails to teach removal and customization (paragraph 42, heat and cool setpoint removed in off mode which is set by the user; or paragraph 47, going from screen 56 to 66 removes inside temp, outside temp, current heat setpoint, and cool setpoint and current operational status; paragraph 67, “icon 98 may be used to cancel the hold operation request and return to, for example, the home screen 30 of FIG. 3A”; paragprah 68 “If a hold operation has been properly setup, the screen 110 of FIG. 8C may be displayed.  In the illustrative embodiment, screen 110 may be similar to screens 92 and 108 with the difference of having icons 96, 100, 102, and 104 removed from the touch screen display 42.  However, in some cases, if a user desires to see the 
11. (Currently Amended). The HVAC controller system as in claim 1, wherein the algorithm enables the thermostat housing controller to operate under parameters within limits set by a user, thus preventing the air conditioning system from running at too low a temperature and the heating system from running at too high a temperature (Fig. 3A-12).
21. (New). The HVAC controller system as in claim 1, wherein said controller is operatively connected to a communication network (paragraph 24, 41, 49, wireless network). 
Regarding claim 17, Schultz teaches said second interface is not a dot matrix display (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, Figs. 2-10, page 4 AND/OR U.S. Pub. No. 2009/0140056 to Leen, Figs. 2-10, paragraph 30, LCD, dot matrix “if desired” means it is optional and can be not a dot matrix).
Regarding claim 18, Schultz teaches said second interface comprises a segmented display and touch actuatable elements for programming said thermostat housing controller (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, Figs. 2-10, page 4 AND/OR U.S. Pub. No. 2009/0140056 to Leen, Figs. 2-10, paragraph 30).
Claim 25, 29 (New): The HVAC controller system as in claim 1, wherein the thermostat housing controller is further configured to allow users to customize programmable environmental comfort controller information (paragraphs 100-114).  



Referring to claim 1, Schultz fails to clearly teach the remote portable device comprises a smartphone. 

Referring to claim 1, Asofsky clearly teach a remote portable device for building controls comprises a smartphone (Abstract, paragraph 15, 16, 47, claim 1, 9). 
Schultz and Asofsky are analogous art because they are from the same field of endeavor or similar problem solving area, building automation.  
Since Asofsky teaches a smartphone that enables remotely monitoring and controlling electronic and electric devices located in a home, dwelling unit, or other building or space, wherein a user can register to access the system so as to be able to control a plurality of automated electronic and electrical devices in a first location from a different and remote second location (paragraphs 37, 40), it would have been obvious to one of ordinary skill in the art to apply the technique of the smartphone as taught by Asofsky to improve the portable device of Schultz for the predictable results of enabling 

Referring to claim 1, Schultz teaches the illustrative HVAC remote controller 24 may include one or more backlight operation settings, such as, for example, the brightness, the length of time to illuminate the touch screen display 42 after a touch, and/or any other suitable backlight setting, as desired (paragraph 34), 
however, fails to teach wherein a brightness of said touch screen dot matrix interface device is programmed to automatically dim, yet leaving the said touch screen dot matrix interface device partially illuminated, after a first period of time after the controller system has been programmed, adjusted or otherwise interacted with by a user.  
	Referring to claim 1, Apelker teaches wherein a brightness of said touch screen dot matrix interface device is programmed to automatically dim, yet leaving the said touch screen dot matrix interface device partially illuminated, after a first period of time after the controller system has been programmed, adjusted or otherwise interacted with by a user (Fig. 5-6, paragraph 350, “Each time any command is executing by the Smart load control unit 1, the optional text and graphic display 1108, may change its brightness from the configured low brightness level previously describe in menu 16, to the max brightness of the display when the smart load control unit 1, change to idle 

Schultz/Asofsky and Apelker are analogous art because they are from the same field of endeavor or similar problem solving area, building automation.  
Since Apelker teaches modes that enable implementing various Automatic and Semi-Automatic modes of operation; is inexpensive and its installation is simple and low cost; is versatile and adaptable to various needs; is really automated, unique and simple to operate and the system can be used by most households in the world, with the benefits of a great reliability, ease of use, Manual or Automatic operation; is user friendly and energy saving; the LCU can be installed easily and to replace existing wall box switches, without the needs of any infrastructure changes; it has advanced operations and automation functions embedded inside each LCU; there is an interactive display on the faceplate of the LCU which creates a "miniature computer with monitor" inside each LCU, and an R.F. remote configuration and programming method created especially for the units without the display; with the abilities shown above and today's energy saving needs, a real-time power consumption measurement and a display device were developed and inserted inside each LCU unit, wherein in addition to other functions, the IGHU unit helps the user to monitor the electrical power consumption on a 

Schultz fails to clearly teach

Claim 23, 27 (New): The HVAC controller system as in claim 1, wherein each of the preset themed images comprises separate images of daytime and nighttime shots, along with a time of day indicator.  
Claim 24, 28 (New): The HVAC controller system as in claim 1, wherein the thermostat housing controller is further configured to program dealer service information and maintenance issues.  

Lunacek teaches
Referring to claim 1, 26, wherein the thermostat housing controller is further configured to display preset themed images on the touch screen dot matrix interface device (paragraphs 55, 68, 69, 70, 75, 77, 78, 92, 96, 97-100).  
Claim 23, 27 (New): The HVAC controller system as in claim 1, wherein each of the preset themed images comprises separate images of daytime and nighttime shots (paragraph 68), along with a time of day indicator (paragraph 75, 78, 97).  
Claim 24, 28 (New): The HVAC controller system as in claim 1, wherein the thermostat housing controller is further configured to program dealer service information and maintenance issues (paragraph 30, 31, 33, 35-40, 45-46).  
Schultz and Lunacek are analogous art because they are from the same field of endeavor or similar problem solving area, building automation.  


Schultz fails to clearly teach
Referring to claim 1, 26, wherein the controller or thermostat housing controller is further configured to display energy usage information which displays the amount of energy used by the at least one HVAC component to heat and cool for a past period of time.

Claim 31, 33 (New): The HVAC controller system as in claim 30, wherein the energy usage information enables a user to compare the runtimes for the past period of time against runtimes for other periods of time.

Rowbottom teaches 
Referring to claim 1, 26, wherein a controller is further configured to display energy usage information which displays the amount of energy used by the at least one HVAC component to heat and cool for a past period of time (claims 1-15, “wherein the electronic device information represents a plurality of respective devices that consumption the resource, and the visual display presents the electronic representation as a function of the plurality of respective devices. 15. The system of claim 14, wherein the plurality of respective devices includes lighting equipment, HVAC equipment, plug-in equipment and hard-wired equipment.”; Fig. 11, paragraph 92, “Selectable device options are provided in the device selection section 1113 for a user to select plug-in devices, HVAC, lighting and the total combination thereof”).
Claim 30, 32 (New): The HVAC controller system as in claim 1, wherein the energy usage information comprises a graphical format to view runtimes for heating and cooling of the at least one HVAC components (claims 1-15, “wherein the electronic device information represents a plurality of respective devices that consumption the resource, and the visual display presents the electronic representation as a function of 
Claim 31, 33 (New): The HVAC controller system as in claim 30, wherein the energy usage information enables a user to compare the runtimes for the past period of time against runtimes for other periods of time (claims 1-15, “wherein the electronic device information represents a plurality of respective devices that consumption the resource, and the visual display presents the electronic representation as a function of the plurality of respective devices. 15. The system of claim 14, wherein the plurality of respective devices includes lighting equipment, HVAC equipment, plug-in equipment and hard-wired equipment.”; Fig. 11, paragraph 92, “Selectable device options are provided in the device selection section 1113 for a user to select plug-in devices, HVAC, lighting and the total combination thereof”).
Schultz and Rowbottom are analogous art because they are from the same field of endeavor or similar problem solving area, building automation.  
Since Rowbottom teaches a display that enables a useful way for energy and resource conservation to occur by representing savings and consumption in intuitive and informative ways and by providing particular building location navigation options, users can identify particular areas of savings and excessive consumption of electricity in the building; further enables historical perspectives are conveniently provided for viewers to identify when periods of high and low consumption of electricity and other .  

4.	Claims 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schultz/Asofsky/Apelker/Lunacek/Rowbottom as applied to claims above, and further in view of U.S. Pub. No. 2010/0140364 to Nordberg.  
Referring to claim 20, Schultz teaches the following: 
20. (Currently Amended). A HVAC controller system comprising:
(a) a thermostat housing controller providing control signals to at least one HVAC component, said thermostat housing controller located in proximity with the HVAC component and operating in accordance with an algorithm (Fig.1 , one of controllers 8, paragraph 15-17, “It is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and deactivating the one or more HVAC components 2.  In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.”; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically This is just one examples of when control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Others are also contemplated, including those disclosed in U.S. patent application Ser. No. 11/948,971 filed on Nov. 30, 2007, and entitled "BUILDING CONTROL SYSTEM WITH REMOTE CONTROL UNIT AND METHODS OF OPERATION", which is incorporated herein by reference.”);
(b) a memory storing at least one set point associated with a time and a temperature (paragraph 22-23); and
(c) a touch screen dot matrix interface device comprising a remote portable device, which clearly looks similar to a smart phone, separate from the thermostat housing controller (Fig. 1, paragraphs 15-20; paragraphs 25-30, Fig. 2, user interface of the remote controller includes a touch screen and dot matrix display, the dot matrix display is typically a LCD, remote controller displays information about HVAC control parameters on at least a portion of an LCD dot matrix touch screen to display and allow a user to modify parameters or settings; claims 1-20, portable) and for selectively displaying information received from said controller (paragraph 18, remote controller 
a first screen with a first plurality of virtual buttons and a first plurality of information items (paragraph 65, Fig. 3A, displays up or down arrow to be touched with info in Fig. 3), the controller being further configured, in response to a touch input from one of said virtual buttons to display a second screen
with a second plurality of virtual buttons and a second plurality of information items (e.g., Fig. 8A-8E, paragraph 65, in response to up or down arrow touched in Fig. 3A, the touch screen displays screen 42 and 92, with buttons 96, 98, 100, 102 and info hold until and the time and the hold type, temp setpoint, temp, temp adjust buttons, etc)
to adjust said at least one set point (Fig. 8A-8E, paragraph 65-73);
wherein the portable touch screen dot matrix interface device that is separate from the thermostat housing controller is coupled to the thermostat housing controller via a network connection for providing network functionality for operation of said HVAC controller system (Fig. 1, paragraph 18, remote controller 10 provide parameter setting control for the HVAC controller 8, paragraph 20 remote controller can also issue 
(d) a second interface located on the thermostat housing controller for adjusting said at least one set point (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31); and 
(e) an interface circuit board coupled to said controller to control the operation of said at least one HVAC component in accordance with said at least one set point (Fig. 1, paragraphs 15-17, a heat call signal is provided by one or more of the HVAC controllers 8, one or more HVAC components 2 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building or other structure via supply air ducts 4. The heated air may be forced through supply air duct 4 by a blower or fan 9. In this example, the cooler air from each zone may be returned to the one or more HVAC components 2 (e.g. forced warm air furnace) for heating via return air ducts 6. Similarly, when a cool call signal is provided by one or more of the HVAC controllers 8, the one or more HVAC components 2 (e.g. air the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat; Fig. 1, paragraph 24, HVAC controller 8 to receive heat or cool set points ; see also paragraph 91 of the instant disclosure “Hardware 526 is a bare-metal electronics board that interfaces with the air conditioning or related equipment.”) 
received either indirectly over the network connection from the smartphone touch screen dot matrix interface device (Fig. 1, paragraph 24, HVAC controller 8 to receive heat or cool set points; paragraph 30; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such a temperature differential may occur when, for example, the user is holding the HVAC remote controller 24 in his/her hand, when the HVAC remote controller 24 is set down next to an open door or window, set down outside, and/or set down in direct sun light. This is just one examples of when control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Others are also contemplated, including those disclosed in U.S. patent application Ser. No. 11/948,971 filed on Nov. 30, 2007, and entitled "BUILDING CONTROL SYSTEM WITH REMOTE CONTROL UNIT AND METHODS OF OPERATION", which is incorporated herein by reference”) 
OR (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04))
directly from the second interface device located with the thermostat housing controller (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “User interface 14 may be any suitable interface that permits controller 12 to display and/or solicit information as well as permitting a user to enter data such as temperature set points, humidity set points, starting times, ending times, and the like.”; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such a temperature differential may occur when, for example, the user is holding the HVAC remote controller 24 in his/her hand, when the HVAC remote controller 24 is set down 
whereby said at least one set point is stored in a memory hardwired to said controller (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “HVAC controller 10 may include a memory block 16 that may be considered as being electrically connected to controller 12“) and said at least one set point is locally available and not dependent upon said network functionality for operation of said HVAC controller system (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “Memory block 16 may be used to store any desired information, such as the aforementioned control algorithm, set points, and the like. Controller 12 may store information within memory block 16and may subsequently retrieved the stored information”)
Applicant argued Schultz fails to teach the screen from Fig. 8A was presented in response to an input from the home screen 3A, however, as the examiner precisely explained in the previous office action, Schultz clearly teaches this in paragraph 65, “referring to FIG. 8A, touch screen display 42 may display screen 92 when the touch screen display 42 detects a touch corresponding to the up or down arrow of the current heat and/or cool set point 50 in, for example, a home screen such as home screen 30 (see FIG. 3A).”  Moreover, even if an interpretation could be made that the adjustment is responsive to the first screen, the examiner respectfully submits Schultz clearly teaches adjusting the time/temperature set points in the screens of Figs. 8A-8E after switching from Fig. 3A (Fig. 3A, 8A-8E, paragraph 65-73).  

Referring to claim 20, Schultz clearly teaches (c) a touch screen dot matrix interface device comprising a remote portable device, which clearly looks similar to a smart phone, separate from the thermostat housing controller (Fig. 1, paragraphs 15-20; paragraphs 25-30, Fig. 2, user interface of the remote controller includes a touch screen 

Referring to claim 20, Schultz fails to clearly teach the remote portable device comprises a smartphone. 

Referring to claim 20, Asofsky clearly teach a remote portable device for building controls comprises a smartphone (Abstract, paragraph 15, 16, 47, claim 1, 9). 
Schultz and Asofsky are analogous art because they are from the same field of endeavor or similar problem solving area, building automation.  
Since Asofsky teaches a smartphone that enables remotely monitoring and controlling electronic and electric devices located in a home, dwelling unit, or other building or space, wherein a user can register to access the system so as to be able to control a plurality of automated electronic and electrical devices in a first location from a different and remote second location (paragraphs 37, 40), it would have been obvious to one of ordinary skill in the art to apply the technique of the smartphone as taught by Asofsky to improve the portable device of Schultz for the predictable results of enabling remotely monitoring and controlling electronic and electric devices located in a home, dwelling unit, or other building or space, wherein a user can register to access the system so as to be able to control a plurality of automated electronic and electrical 

Referring to claims 5, 20, Schultz/Asofsky/Apelker/ Lunacek fail to teach a card slot, said card slot being coupled to said thermostat housing controller to receive program update information from a card located in said card slot.
Referring to claims 5, 20, Nordberg teaches a card slot, said card slot being coupled to an HVAC controller to receive program update information from a card located in said card slot (paragraph 13).
Schultz/Asofsky/Apelker/ Lunacek and Nordberg are analogous art because they are from the same field of endeavor or similar problem solving area, HVAC controls.  
Since Nordberg teaches card slots that enables additional functionality to be added to the controller (paragraph 13), it would have been obvious to one of ordinary skill in the art to apply the technique of the card slots as taught by Nordberg to improve the controller of Schultz/Asofsky/Apelker/ Lunacek for the predictable results of enabling additional functionality to be added to the controller (paragraph 13).  

5.	Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schultz/Asofsky/Apelker/Lunacek/Rowbottom as applied to claims above, and further in view of U.S. Pub. No. 2006/0142880 to Deen.  
Referring to claim 19, Schultz teaches the following: 
19. (Currently Amended). A HVAC controller system comprising:
the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.”; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such a temperature differential may occur when, for example, the user is holding the HVAC remote controller 24 in his/her hand, when the HVAC remote controller 24 is set down next to an open door or window, set down outside, and/or set down in direct sun light. This is just one examples of when control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Others are also contemplated, including those disclosed in U.S. patent application Ser. No. 11/948,971 filed on Nov. 30, 2007, and entitled "BUILDING CONTROL SYSTEM WITH REMOTE CONTROL UNIT AND METHODS OF OPERATION", which is incorporated herein by reference.”);
(b) a memory storing at least one set point associated with a time and a temperature (paragraph 22-23); and
(c) a touch screen dot matrix interface device comprising a remote portable device, which clearly looks similar to a smart phone, separate from the thermostat housing controller (Fig. 1, paragraphs 15-20; paragraphs 25-30, Fig. 2, user interface of the remote controller includes a touch screen and dot matrix display, the dot matrix display is typically a LCD, remote controller displays information about HVAC control parameters on at least a portion of an LCD dot matrix touch screen to display and allow a user to modify parameters or settings; claims 1-20, portable) and for selectively displaying information received from said controller (paragraph 18, remote controller allows a user to view, display and/or change parameters of the controllers 8 and remote controller 10; paragraph 24, send and receive signals from/to HVAC to one of controllers 8) and presenting virtual buttons, said virtual buttons being responsive to touch inputs to generate programming inputs, said programming inputs being coupled to the controller (e.g., paragraph 30 by pressing the various icon buttons on the touch screen display, the remote controller can be configured to access and modify operational settings of the controller 8 and remote controller), the controller being configured to cause said dot matrix interface device to display 

with a second plurality of virtual buttons and a second plurality of information items (e.g., Fig. 8A-8E, paragraph 65, in response to up or down arrow touched in Fig. 3A, the touch screen displays screen 42 and 92, with buttons 96, 98, 100, 102 and info hold until and the time and the hold type, temp setpoint, temp, temp adjust buttons, etc)
to adjust said at least one set point (Fig. 8A-8E, paragraph 65-73);
wherein the portable touch screen dot matrix interface device that is separate from the thermostat housing controller is coupled to the thermostat housing controller via a network connection for providing network functionality for operation of said HVAC controller system (Fig. 1, paragraph 18, remote controller 10 provide parameter setting control for the HVAC controller 8, paragraph 20 remote controller can also issue commands to HVAC components directly and paragraph 22-24, 41 remote controller communicates with HVAC controllers 8 and HVAC components 2); 
(d) a second interface located on the thermostat housing controller for adjusting said at least one set point (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31); and 
(e) an interface circuit board coupled to said controller to control the operation of said at least one HVAC component in accordance with said at least one set point (Fig. 1, paragraphs 15-17, a heat call signal is provided by one or more of the HVAC controllers 8, one or more HVAC components 2 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building or other structure via supply air ducts 4. The heated air may be forced through supply air duct 4 by a blower or fan 9. In this example, the cooler air from each zone may be returned to the one or more HVAC components 2 (e.g. forced warm air furnace) for heating via return air ducts 6. Similarly, when a cool call signal is provided by one or more of the HVAC controllers 8, the one or more HVAC components 2 (e.g. air conditioning unit) may be activated; paragraph 17, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat; Fig. 1, paragraph 24, HVAC controller 8 to receive heat or cool set points ; see also paragraph 91 of the instant disclosure “Hardware 526 is a bare-metal electronics board that interfaces with the air conditioning or related equipment.”) 
received either indirectly over the network connection from the smartphone touch screen dot matrix interface device (Fig. 1, paragraph 24, HVAC controller 8 to receive heat or cool set points; paragraph 30; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such a temperature differential may occur when, for example, the user is holding the HVAC remote controller 24 in his/her hand, when the HVAC remote controller 24 is set down next to an open door or window, set down outside, and/or set down in direct sun light. This is just one examples of when control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Others are also contemplated, including those disclosed in U.S. patent application Ser. No. 11/948,971 filed on Nov. 30, 2007, and entitled "BUILDING CONTROL SYSTEM WITH REMOTE CONTROL UNIT AND METHODS OF OPERATION", which is incorporated herein by reference”) 
OR (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04))
directly from the second interface device located with the thermostat housing controller (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “User interface 14 may be any suitable interface that permits controller 12 to display and/or solicit information as well as permitting a user to enter data such as temperature set points, humidity set points, starting times, ending times, and the like.”; paragraph 58, “In some cases, the HVAC controller 8 and/or HVAC remote controller 24 may include a control algorithm that automatically switches control from one device to the other. For example, if the temperature sensed by the temperature sensor of the HVAC remote controller 24 differs from the temperature sensor of the HVAC controller 8 by more than a threshold amount and/or for a threshold period of time, control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Such a temperature differential may occur when, for example, the user is holding the HVAC remote controller 24 in his/her hand, when the HVAC remote controller 24 is set down next to an open door or window, set down outside, and/or set down in direct sun light. This is just one examples of when control may automatically switch from the HVAC remote controller 24 to the HVAC controller 8. Others are also contemplated, including those disclosed in U.S. patent application Ser. No. 11/948,971 filed on Nov. 30, 2007, and entitled "BUILDING CONTROL SYSTEM WITH REMOTE CONTROL UNIT AND METHODS OF OPERATION", which is incorporated herein by reference”)
whereby said at least one set point is stored in a memory hardwired to said controller (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “HVAC controller 10 may include a memory block 16 that may be considered as being electrically connected to controller 12“) and said at least one set point is locally available and not dependent upon said network functionality for operation of said HVAC controller system (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, interfaces on Figs. 1-11, pages 3-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, interfaces on Figs. 1-11, paragraphs 25-31, “Memory block 16 may be used to store any desired information, such as the aforementioned control algorithm, set points, and the like. Controller 12 may store information within memory block 16and may subsequently retrieved the stored information”)
Applicant argued Schultz fails to teach the screen from Fig. 8A was presented in response to an input from the home screen 3A, however, as the examiner precisely 

Referring to claim 19, Schultz clearly teaches (c) a touch screen dot matrix interface device comprising a remote portable device, which clearly looks similar to a smart phone, separate from the thermostat housing controller (Fig. 1, paragraphs 15-20; paragraphs 25-30, Fig. 2, user interface of the remote controller includes a touch screen and dot matrix display, the dot matrix display is typically a LCD, remote controller displays information about HVAC control parameters on at least a portion of an LCD dot matrix touch screen to display and allow a user to modify parameters or settings; claims 1-20, portable).  

Referring to claim 19, Schultz fails to clearly teach the remote portable device comprises a smartphone. 

Referring to claim 19, Asofsky clearly teach a remote portable device for building controls comprises a smartphone (Abstract, paragraph 15, 16, 47, claim 1, 9). 

Since Asofsky teaches a smartphone that enables remotely monitoring and controlling electronic and electric devices located in a home, dwelling unit, or other building or space, wherein a user can register to access the system so as to be able to control a plurality of automated electronic and electrical devices in a first location from a different and remote second location (paragraphs 37, 40), it would have been obvious to one of ordinary skill in the art to apply the technique of the smartphone as taught by Asofsky to improve the portable device of Schultz for the predictable results of enabling remotely monitoring and controlling electronic and electric devices located in a home, dwelling unit, or other building or space, wherein a user can register to access the system so as to be able to control a plurality of automated electronic and electrical devices in a first location from a different and remote second location (paragraphs 37, 40).  

Referring to claim 6, 19, Schultz/Asofsky/Apelker/ Lunacek fail to teach wherein the thermostat housing controller is connected to a router and programmed to display text messages, pictures or text in response to an input from the smartphone.
Referring to claim 6, 19, Dean teaches wherein a controller (Fig. 1, element 114, thermostat) is connected to a router (Fig. 1, 2, element 107, paragraph 21 router, paragraph 17, connected via home automation network 102) and programmed to display text messages, pictures or text (paragraph 39, IM clients run on the devices connected to home automation network 102, which includes thermostat 114, see also 
Schultz/Asofsky/Apelker/ Lunacek and Deen are analogous art because they are from the same field of endeavor or similar problem solving area, building automation.  
Since Deen teaches an arrangement using Instant Messaging that enables using an Instant Messaging ("IM") chat-type interface for monitoring and controlling devices in an automated home, wherein the automated home is arranged to be accessible as an IM contact (often called a "buddy") to a user of an IM service that is located remotely from the automated home, wherein after initiating an IM chat session, the user queries the status of systems and devices in the automated home, and operates devices in the automated home; wherein the arrangement advantageously enables monitoring and control of devices in the home from remote locations through a user-friendly interface, wherein the automated home is able to monitor the presence and state of devices in the home and report on the presence (or absence) and state of those devices in an entirely automated fashion using IM, and without requiring user action (paragraphs 12-14), it would have been obvious to one of ordinary skill in the art to apply the technique of an arrangement using Instant Messaging as taught by Deen to improve the building automation of Schultz/Asofsky/Apelker/ Lunacek for the predictable results of enabling using an Instant Messaging ("IM") chat-type interface for monitoring and controlling devices in an automated home, wherein the automated home is arranged to be accessible as an IM contact (often called a "buddy") to a user of an IM service that is .  

6.	Claims 7, 8, 9, 13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Schultz/Asofsky/Apelker/Lunacek/Rowbottom in view of U.S. Pub. No. 2007/0057079 to Stark.
Schultz teaches the following: 
8. (Currently Amended). The HVAC controller system as in claim 7, wherein the thermostat housing controller is configured as a thermostat being of a predefined thickness that is proportional to the length and the width of the thermostat (paragraph 17, In some cases, the one or more HVAC controllers 8 may be thermostats, such as, for example, wall mountable thermostat, but this is not required in all embodiments.  In some embodiments, the HVAC controllers 8 may be zone controllers, each controlling the comfort level within a particular zone in the building or other structure.  Some contemplated HVAC controllers include that disclosed in U.S.  Provisional Patent Application Ser.  No. 60/991,626, titled "HVAC CONTROLLER", the entirety of which is incorporated herein by reference.; See also 60/991,626, Figs. 2, page 4-8 AND/OR U.S. Pub. No. 2009/0140056 to Leen, Figs. 2, paragraphs 30-31, “HVAC controller 20 includes a display 22 that is disposed within a housing 24. In some cases, display 22 may be a touch screen LCD display. If desired, display 22 may be a dot matrix touch screen LCD display. A dot matrix touch screen LCD display is a touch screen LCD that permits images such as letters, numbers, graphics, and the like to be displayed anywhere on the LCD, rather than being confined to predetermined locations such as is the case with a fixed segment LCD. Housing 24 may be formed of any suitable material, such as a polymeric material”; proportionality of these dimensions is inherent).

Referring to claim 13, Schultz/Asofsky/Apelker/ Lunacek fails to teach where a memory stores a user-uploaded digital photograph; wherein the touch screen dot matrix interface device automatically selectively displays the user- uploaded digital photograph and automatically selectively displays an HVAC controller interface depending on a received touch input.  
Referring to claim 7, Schultz/Asofsky/Apelker/ Lunacek fails to teach wherein a screensaver mode is entered into in accordance with an algorithm responsive to the cessation of user input.  
Referring to claim 9, Schultz/Asofsky/Apelker/ Lunacek fails to teach wherein said thermostat has a length and a thickness less than 20% of the sum of its length and width.
	

	Referring to claim 7, Stark teaches a screensaver mode is entered into in accordance with an algorithm responsive to the cessation of user input (Abstract, paragraphs 17, 21, claim 7, 14, 19, screensaver).
Referring to claim 9, Stark teach wherein said thermostat has a length and a thickness less than 20% of the sum of its length and width (See Fig. 1-2, a thickness of the thermostat is about 20% of the length, and certainly the thickness is less than 20% of the sum of the length and width).

Schultz/Asofsky/Apelker/ Lunacek and Stark are analogous art because they are from the same field of endeavor or similar problem solving area, HVAC controls.  
Since Stark teaches a screensaver that enables a programmable touch-screen thermostat for controlling a climate control system that provide an aesthetic display of an image that is downloaded to the thermostat, wherein a thermostat comprises a .  

12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schultz/Asofsky/Apelker/Stark/ Lunacek/Rowbottom as applied to the claims above, and further in view of U.S. Pub. No. 2010/0107072 to Mirza.
Schultz/Asofsky/Apelker/Stark/ Lunacek fails to teach 
12. (Currently Amended). The HVAC controller system as in claim 13, wherein said algorithm incorporates picture editing software.

Mirza teaches an HVAC controller system comprising:
(a) a controller providing control signals to at least one HVAC component, said controller operating in accordance with an algorithm (paragraph 47, control units 150 and displays 170; paragraph 82, dashboard both reads and programs the controllers and other HVAC elements);
(b) a memory storing at least one set point associated with a time and a temperature (paragraph 98-103, programs screen temperature setpoints for schedule/time increment); and
(c) a touch screen dot matrix interface device (paragraph 109, user dashboard touchscreen, dashboard includes dot matrix LCD, touch page built over the dashboard) for displaying information received from said controller and presenting virtual buttons (paragraph 82, dashboard both reads and programs the controllers and other HVAC elements; e.g., Figs 8, see tabs), said virtual buttons being responsive to touch inputs to generate programming inputs, said programming inputs being coupled to the controller (paragraph 82, different tabs, e.g., Fig. 8, program tab programs the controllers and 
a first screen with a first plurality of virtual buttons and a first plurality of information items (Fig. 9A-9C, paragraphs 153-157; different tabs, e.g., Fig. 8), the controller being further configured, in response to a touch input from one of said virtual buttons to present:
(i) a second screen with a second plurality of virtual buttons and a second plurality of information items (Fig. 9A-9C, paragraphs 153-157, paragraph 82; e.g., program tab displays virtual buttons auto and save in response to touching the programs tab), and
(ii) to adjust said at least one set point (Fig. 9A-9C, paragraphs 153-157); and
(d) an interface circuit board coupled to said controller to control the operation of said HVAC components in accordance with said set points (Figs. 1-2, paragraphs 43-53, each component 210, 220, 225, 230a, 230i, 240, 250, 260 includes a general interface device to interface to the data bus; see also paragraph 91 of the instant disclosure “Hardware 526 is a bare-metal electronics board that interfaces with the air conditioning or related equipment.”); and 
(e) wherein brightness of said touch screen dot matrix interface device is programmed to automatically dim after a period of time after the controller system has been programmed, adjusted or otherwise been actuated, adjusted or otherwise interacted with by a user (paragraph 126-130, 156, 161, 165, 189, e.g., paragraph 130, disables backlight after user is out of detection range reads on automatically dim after a 
12. (Currently Amended). The HVAC controller system as in claim 1, wherein said algorithm incorporates picture editing software (paragraph 132, user downloadable image; or paragraph 97-103, user editing; paragraph 156, 161, 165, 189, brightness).

Schultz/Asofsky/Apelker/Stark/ Lunacek and Mirza are analogous art because they are from the same field of endeavor or similar problem solving area, HVAC controls.  
Since Mirza teaches a display/screensaver that enables entertainment and security, it would have been obvious to one of ordinary skill in the art to apply the technique of a display/screensaver as taught by Mirza to improve the display of Schultz/Asofsky/Apelker/Stark/ Lunacek for the predictable results of enabling entertainment and security.  
Response to Arguments
8.	Applicant's arguments have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2115